Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the sensor" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which of the “at least one sensor” is “the sensor”
Claims 2-10 fail to cure the deficiencies of claim 1 and are therefore rejected on the same basis.
Claim 10 recites the limitation "the sensor" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which of the “at least one sensor” is “the sensor”
Claims 11-24 fail to cure the deficiencies of claim 1 and are therefore rejected on the same basis.
Claim 25 recites the limitation " the sensor" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which of the at least one sensor is “the sensor”
Claim 3 recites the limitation " the calibration image" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which of the “at least one calibration image” is “the calibration image”
Claims 4-7 fail to cure the deficiencies of claim 3 and are therefore rejected on the same basis.
Claim 12 recites the limitation " the calibration image" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which of the “at least one calibration image” is “the calibration image”
Claims 13-21 fail to cure the deficiencies of claim 12 and are therefore rejected on the same basis.
The term “the same as the second autonomous vehicle” in claim 6 is a relative term which renders the claim indefinite. The term “same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Its not clear at what point the two vehicles would no longer be the same for example are two vehicles of the same type the same? Or are two vehicles of the same model the same? Or are two vehicles of the same model revision the same?
The term “the same as the second autonomous vehicle” in claim 19 is a relative term which renders the claim indefinite. The term “same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Its not clear at what point the two vehicles would no longer be the same for example are two vehicles of the same type the same? Or are two vehicles of the same model the same? Or are two vehicles of the same model revision the same?
The term “near real-time” in claim 23 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Its not clear how much processing delay would be required for image processing to no longer be considered “near real-time”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-2, 8-11, 21-22, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim(s) 1-9 are directed to a computing system. Claim(s) 10-24 are directed to a method.  Claim(s) 25 is directed to a non-transitory computer-readable medium. Therefore, claim(s) 1-25 are within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
A computing system for autonomous vehicle operation, the computing system comprising: a processor configured to determine a transformation function based on a current position of at least one sensor of a first autonomous vehicle relative to a body of the first autonomous vehicle such that, when the transformation function is applied to images captured by the sensor, the images are adjusted to correspond to an intended position of the sensor relative to the body of the first autonomous vehicle.
The examiner submits that the foregoing bolded limitation(s) constitute a mental process because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, determining a transformation function of the relative position of a sensor to a vehicle body can be done in the mind by looking at the vehicle sensor and mounted on the vehicle body and writing down or memorizing a transformation matrix that represents positional displacement and relative orientation. Additionally, this can be done using a calibration image from a sensor. Where using pen and paper, a person can perform the necessary linear algebra to determine the extrinsic parameters of a sensor especially since there is no specific degree of precision required. Accordingly, the claim recites at least one abstract idea.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
 A computing system for autonomous vehicle operation, the computing system comprising: a processor configured to determine a transformation function based on a current position of at least one sensor of a first autonomous vehicle relative to a body of the first autonomous vehicle such that, when the transformation function is applied to images captured by the sensor, the images are adjusted to correspond to an intended position of the sensor relative to the body of the first autonomous vehicle.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “A computing system”, and “the computing system comprising: a processor” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer to perform the process. A computer is simply being applied to perform the steps that can be done in the mind.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer with processor amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. 
Dependent claim(s) 2, 8, and 9 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Claim 2 simply states that the positional information that the transformation function is based on includes the angle between the body of the vehicle and the sensor. A transformation matrix determined in the mind can account for relative orientation and therefore Claim 2 just elaborates on the mental process of Claim 1. Claim 8 simply states what type of sensor is being calibrated and in itself is not being claimed as a part of the computing system and is therefore not an additional limitation by just elaborates on the mental process of claim 1. Claim 9 simply states that the transformation function is being applied to images captured by the sensor which can be done in the mind if the images are simple and therefore is just elaborating on the mental process of Claim 1. Therefore, dependent claims 2, 8, and 9 are not patent eligible under the same rationale as provided for in the rejection of Claim 1.
Claim 10 recites the no further additional limitations than Claim 1 and is therefore rejected on the same basis. (The method of determining a transformation function is being performed using generic computer components)
Regarding claim 11, it recites A computer-implemented method having limitations similar to those of claim 2 and therefore is rejected on the same basis.
Regarding claim 21, it recites A computer-implemented method having limitations similar to those of claim 8 and therefore is rejected on the same basis.
Regarding claim 22, it recites A computer-implemented method having limitations similar to those of claim 9 and therefore is rejected on the same basis.
Claim 25 recites no further additional limitations than Claim 1 and is therefore rejected on the same basis. (The method of determining a transformation function is being performed using generic computer components)
Therefore, claim(s) 1-2, 8-11, 21-22, and 25 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-15, 19, 21-23, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Visan (US 20220180559 A1).
Regarding claim 1, Visan teaches A computing system for autonomous vehicle operation, the computing system comprising: a processor configured to determine a transformation function based on a current position of at least one sensor of a first autonomous vehicle relative to a body of the first autonomous vehicle such that, 
{Abstract “A calibration method for a mobile automation apparatus includes: navigating the apparatus to a calibration location containing a reflector; controlling a camera of the apparatus to capture an image depicting a first set of markers affixed to the reflector in first predetermined positions defining a reflector frame of reference, and virtual images of a second set of markers mounted on a chassis of the apparatus in second predetermined positions defining a chassis frame of reference, and reflected in the reflector; detecting respective image positions of each marker from the first and second sets of markers; based on the image positions of the first and second set of markers, the first predetermined positions, and the second predetermined positions, determining calibration parameters configured to convert between coordinates in a camera frame of reference and coordinates in the chassis frame of reference; and updating calibration data of the camera with the calibration parameters.”
Where the calibration function can be considered a transformation function as they are transforming between two coordinate systems.
Fig. 1 Label 103 which shows the mobile automation apparatus is an autonomous vehicle
Fig. 1 label 101 also shows a server with processor for controlling the vehicle. 
}

when the transformation function is applied to images captured by the sensor, the images are adjusted to correspond to an intended position of the sensor relative to the body of the first autonomous vehicle.
{Para [0073-0078] and equation between para [0073 and 0074] which gives the transformation function that can be used to transform image coordinates to body coordinates.
}
Regarding claim 2, Visan teaches The system of claim 1, wherein the current position of the sensor comprises an angle of the sensor relative to the body of the first autonomous vehicle.
{Para [0078] “At block 635, the processor 500 is configured to determine updated calibration data based on the transforms from blocks 625 and 630. In particular, the processor 500 is configured to determine a transform between the chassis frame of reference 308 and the camera frame of reference 312 by combining the transform M from block 625 with the transform P from block 630. The resulting transform between the chassis frame of reference 308 and the camera frame of reference 312 defines the extrinsic parameters of the camera 207 (e.g. the camera 207-4 in this example), defining the pose of the camera 207 relative to the chassis 300.”
As is known in the art extrinsic parameters are used for a complete coordinate transformation which include angular reorientation relative to the body coordinate system.
}

Regarding claim 3, Visan teaches The system of claim 1, further comprising: a communication device communicably coupled to the processor, the communication device configured to:
{Fig. 1 label 124 which shows a the server comm interface couple to the processor.
}
 transmit, to a controller of the first autonomous vehicle, a navigation signal for navigating the first autonomous vehicle to a calibration location; and 
{Para [0053] “In such examples, the apparatus 103 can be sent a navigational command, e.g. from the server 101, to travel to the calibration location. The calibration location can be stored in the map mentioned above, and the apparatus 103 may therefore be configured to autonomously navigate to the relevant location in response to the navigational command, by sensing its surroundings to track its pose relative to the frame of reference 102 and controlling the locomotive assembly 203.”
}

receive, from the sensor of the first autonomous vehicle, at least one calibration image of the calibration location, the calibration image indicating a calibration position of the sensor of the first autonomous vehicle.
{para [0080] Variations to the above calibration mechanisms are contemplated. For example, in some implementations, the server 101 can perform at least a portion of the processing shown in FIG. 6, e.g. to reduce the computational and/or storage requirements imposed on the apparatus 103. For example, the server 101 can receive the image captured at block 620 from the apparatus, and perform the marker detection at block 620, as well as blocks 625, 630, and 635 before transmitting the resulting calibration data to the apparatus 103.
}

Regarding claim 4, Visan teaches The system of claim 3, wherein the communication device is further configured to: transmit, to a controller of a second autonomous vehicle, a navigation signal for navigating the second autonomous vehicle to the calibration location; and
{para [0016] “The system 100 includes a server 101 in communication with at least one mobile automation apparatus 103 (also referred to herein simply as the apparatus 103)”
Meaning communication that the methods disclosed in Visan can be applied to one or more (two being include in more) mobile autonomation apparatus 103 by a single server.
Para [0053] “In such examples, the apparatus 103 can be sent a navigational command, e.g. from the server 101, to travel to the calibration location. The calibration location can be stored in the map mentioned above, and the apparatus 103 may therefore be configured to autonomously navigate to the relevant location in response to the navigational command, by sensing its surroundings to track its pose relative to the frame of reference 102 and controlling the locomotive assembly 203.”
}
receive, from at least one sensor of the second autonomous vehicle, an image of the calibration location, and wherein the processor is further configured to evaluate the image to determine the current position of the sensor of the second autonomous vehicle relative to the body of the second autonomous vehicle.
{para [0080], Variations to the above calibration mechanisms are contemplated. For example, in some implementations, the server 101 can perform at least a portion of the processing shown in FIG. 6, e.g. to reduce the computational and/or storage requirements imposed on the apparatus 103. For example, the server 101 can receive the image captured at block 620 from the apparatus, and perform the marker detection at block 620, as well as blocks 625, 630, and 635 before transmitting the resulting calibration data to the apparatus 103.
}
Regarding claim 6, Visan teaches The system of claim 4, wherein the first autonomous vehicle is the same as the second autonomous vehicle.
{para [0016] “The system 100 includes a server 101 in communication with at least one mobile automation apparatus 103 (also referred to herein simply as the apparatus 103)”
Where two can be included in at least one and all the vehicles are mobile automation apparatus 103 and can therefore be considered the same.
}
Regarding claim 8, Visan teaches The system of claim 1, wherein the sensor is a camera, a depth sensor, or a LiDAR sensor.
{abstract “A calibration method for a mobile automation apparatus includes: navigating the apparatus to a calibration location containing a reflector; controlling a camera of the apparatus to capture an image depicting a first set of markers affixed to the reflector in first predetermined positions defining a reflector frame of reference, and virtual images of a second set of markers mounted on a chassis of the apparatus in second predetermined positions defining a chassis frame of reference, and reflected in the reflector; detecting respective image positions of each marker from the first and second sets of markers; based on the image positions of the first and second set of markers, the first predetermined positions, and the second predetermined positions, determining calibration parameters configured to convert between coordinates in a camera frame of reference and coordinates in the chassis frame of reference; and updating calibration data of the camera with the calibration parameters.”
}
Regarding claim 9, Visan teaches The system of claim 1, wherein the processor is further configured to apply the transformation function to the images captured by the sensor.
{ Abstract “A calibration method for a mobile automation apparatus includes: navigating the apparatus to a calibration location containing a reflector; controlling a camera of the apparatus to capture an image depicting a first set of markers affixed to the reflector in first predetermined positions defining a reflector frame of reference, and virtual images of a second set of markers mounted on a chassis of the apparatus in second predetermined positions defining a chassis frame of reference, and reflected in the reflector; detecting respective image positions of each marker from the first and second sets of markers; based on the image positions of the first and second set of markers, the first predetermined positions, and the second predetermined positions, determining calibration parameters configured to convert between coordinates in a camera frame of reference and coordinates in the chassis frame of reference; and updating calibration data of the camera with the calibration parameters.”
Where the calibration parameters can be considered a transformation function as they are transforming between two coordinate systems.
para [0022] “While navigating among the shelves 110, the apparatus 103 can capture images, depth measurements and the like, representing the shelves 110 and the items 112 supported by the shelves 110 (generally referred to as shelf data or captured data). Navigation may be performed according to a frame of reference 102 established within the retail facility. The apparatus 103 therefore tracks its pose (i.e. location and orientation) in the frame of reference 102. The tracked posed may be employed for navigation, and/or to permit data captured by the apparatus 103 to be registered to the frame of reference 102 for subsequent processing.”
[0022] “As will be described in greater detail herein, the apparatus 103 also implements certain functions to calibrate at least some of the sensors 108. Such calibration may enable the apparatus 103 to maintain accurate pose tracking in the frame of reference 102. Calibration may also enable the apparatus 103 and/or the server 101 to accurately combine images captured by separate cameras of the apparatus 103.”
Where the calibration which includes the transformation function is being used for accurate pose tracking which is implied to be using the camera as the calibration is for the camera. Additionally, the transformation is used when combining images for multiple sensors.
}
Regarding claim 10, it recites A computer-implemented method having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Regarding claim 11, it recites A method having limitations similar to those of claim 2 and therefore is rejected on the same basis.
Regarding claim 12, it recites A method having limitations similar to those of claim 3 and therefore is rejected on the same basis.
Regarding claim 13, Visan teaches The method of claim 12, further comprising: detecting, by the processor and based on the calibration image, at least one surface of the calibration location; and determining, by the processor and based on the detected surface, a calibration angle of the sensor of the first autonomous vehicle relative to at least one axis of the detected surface.
{para [0070] “Determining the transform at block 625 can be accomplished using a suitable solution for a perspective-n-point (PnP) problem, based on the image positions of the markers 408, as well as the predefined positions of the markers 408 in the reflector frame of reference 412. As will be apparent to those skilled in the art, various solutions are available for P4P problems, in which positional data is available for four markers 408 are available. The performance of block 625 may also be accomplished when three markers 408 are visible, as various solutions also exist for P3P problems. The transform determined at block 625 is a matrix “M” defining a rotation and a translation between the frames of reference 312 and 412.”
Fig. 7 where 312 represents the coordinate system of the camera and the 412 represents the coordinate system of the surface. Thust matrix M can be considered as determining the Calibration angles between all axis of the surface and the sensor.
}
Regarding claim 14, Visan teaches The method of claim 12, further comprising: storing, by a memory, the calibration image, wherein the memory is at least one of: (i) a memory of the first autonomous vehicle; or (ii) a memory of a remote computing system communicably coupled to the first autonomous vehicle.
{para [0023] “The server 101 includes a special purpose controller, such as a processor 120, specifically designed to control and/or assist the mobile automation apparatus 103 to navigate the environment and to capture data. The processor 120 is interconnected with a non-transitory computer readable storage medium, such as a memory 122, having stored thereon computer readable instructions for performing various functionality, including control of the apparatus 103 to navigate the modules 110 and capture shelf data, as well as post-processing of the shelf data. The memory 122 can also store data for use in the above-mentioned control of the apparatus 103 and post-processing of captured data, such as a repository 123. The repository 123 can contain, for example, a map of the facility, operational constraints for use in controlling the apparatus 103, the image and/or depth data captured by the apparatus 103, and the like.”

It is discussed later that the image data can be the calibration image
para [0080] Variations to the above calibration mechanisms are contemplated. For example, in some implementations, the server 101 can perform at least a portion of the processing shown in FIG. 6, e.g. to reduce the computational and/or storage requirements imposed on the apparatus 103. For example, the server 101 can receive the image captured at block 620 from the apparatus, and perform the marker detection at block 620, as well as blocks 625, 630, and 635 before transmitting the resulting calibration data to the apparatus 103.
}
Regarding claim 15, it recites A method having limitations similar to those of claim 4 and therefore is rejected on the same basis.
Regarding claim 19, it recites A method having limitations similar to those of claim 6 and therefore is rejected on the same basis.
Regarding claim 21, it recites A method having limitations similar to those of claim 8 and therefore is rejected on the same basis.
Regarding claim 22, it recites A method having limitations similar to those of claim 9 and therefore is rejected on the same basis.
Regarding claim 23, Visan teaches The method of claim 22, wherein applying the transformation function to the images captured by the sensor occurs in real-time or near real-time with navigation of the first autonomous vehicle.
{para [0022] “While navigating among the shelves 110, the apparatus 103 can capture images, depth measurements and the like, representing the shelves 110 and the items 112 supported by the shelves 110 (generally referred to as shelf data or captured data). Navigation may be performed according to a frame of reference 102 established within the retail facility. The apparatus 103 therefore tracks its pose (i.e. location and orientation) in the frame of reference 102. The tracked posed may be employed for navigation, and/or to permit data captured by the apparatus 103 to be registered to the frame of reference 102 for subsequent processing.”
[0022] “As will be described in greater detail herein, the apparatus 103 also implements certain functions to calibrate at least some of the sensors 108. Such calibration may enable the apparatus 103 to maintain accurate pose tracking in the frame of reference 102. Calibration may also enable the apparatus 103 and/or the server 101 to accurately combine images captured by separate cameras of the apparatus 103.”
Where if it is tracking pose during navigation using the calibration, e.g. transformation function, it must be at least occurring in “near real-time” as pose must remain accurate in order to not bump into shelves and obstacles. Additionally, the length of delay permitted in near real-time is not explicitly defined by the applicant and thus any amount of processing delay can be considered “near real-time”
}
Regarding claim 25, it recites A non-transitory computer-readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally, Visan teaches A non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more computer processors, cause the computer processors to perform operations
{para [0023] “The server 101 includes a special purpose controller, such as a processor 120, specifically designed to control and/or assist the mobile automation apparatus 103 to navigate the environment and to capture data. The processor 120 is interconnected with a non-transitory computer readable storage medium, such as a memory 122, having stored thereon computer readable instructions for performing various functionality, including control of the apparatus 103 to navigate the modules 110 and capture shelf data, as well as post-processing of the shelf data. The memory 122 can also store data for use in the above-mentioned control of the apparatus 103 and post-processing of captured data, such as a repository 123. The repository 123 can contain, for example, a map of the facility, operational constraints for use in controlling the apparatus 103, the image and/or depth data captured by the apparatus 103, and the like.”
}
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Visan (US 20220180559 A1) in view of Slobodyankyuk et al. (US 20210063546 A1, hereinafter known as Slobodyankyuk).

Regarding Claim 5, Visan teaches The system of claim 4

Visan does not teach, wherein, in evaluating the image, the processor is configured to compare the calibration image to the image received from the sensor of the second autonomous vehicle. 

However, Slobodyankyuk teaches wherein, in evaluating the image, the processor is configured to compare the calibration image to the image received from the sensor of the second autonomous vehicle.  
{Reference Name
Para [0063] “Accordingly, as described in further detail below, another vehicle can compare the calibration data available from the other vehicle to sensor data obtained using one or more onboard sensors (e.g., relating to ego movement, or self-movement, of the vehicle performing the calibration, observed movement of the one or more objects, and/or the like), and a result from the comparison can be used to update a local calibration table used to convert location information from a source reference frame (e.g., a sensor that generated the location information) to a common reference frame, such as a vehicle reference frame, a flat Earth reference frame, and/or the like.”

Visan already teaches the calibration data being a calibration image
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Visan to incorporate the teachings of Slobodyankyuk to compare the first vehicle calibration image with the second vehicle image because comparison of calibration data with other sensor data can assist with conversion of location information to a different reference frame.

Regarding claim 18, it recites A method having limitations similar to those of claim 5 and therefore is rejected on the same basis.

Claim(s) 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Visan (US 20220180559 A1) in view of Natroshvili et al. (US 20190102911 A1, hereinafter known as Natroshvili).

Regarding Claim 7, Visan teaches The system of claim 3.
Even though Visan teaches the calibration location is a surface to which the first autonomous vehicle navigates Visan does not teach, wherein the calibration location is a surface over which the first autonomous vehicle navigates.

However, Natroshvili teaches wherein the calibration location is a surface over which the first autonomous vehicle navigates.
{Fig. 5a and Para [0073] “In the Three-pattern Approach, the vehicle 310 first approaches the set of calibration patterns 350F, 350R, 350L, which may be laid out in a u-shaped space 510 that the vehicle 310 will fit in. The markings X in this example are on the ground plane, but this is not mandatory. When the markings X are on the ground plane, there is a benefit by having an additional constraint, which is that there is no need to estimate the Z positions of the markings X because they are zero.”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Visan to incorporate the teachings of Natroshvili to have the calibration location be the ground over which the vehicle travels because it can potentially reduce the complexity and inaccuracy in transformation function determination para [0073]“When the markings X are on the ground plane, there is a benefit by having an additional constraint, which is that there is no need to estimate the Z positions of the markings X because they are zero.”

Regarding claim 20, it recites A method having limitations similar to those of claim 7 and therefore is rejected on the same basis.

Claim(s) 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Visan (US 20220180559 A1) in view of Islam et al. (US 20200306977 A1, hereinafter known as Islam).

Regarding Claim 16, Visan teaches The method of claim 15.
Visan does not teach, further comprising, prior to transmitting the navigation signal for navigating the second autonomous vehicle: receiving, by the communication device, a signal indicative of at least one navigation event relating to the second autonomous vehicle; and determining, by the processor, whether the navigation event is within a set of defined events associated with traversal of a path by the second autonomous vehicle. 

However, Islam teaches further comprising, prior to transmitting the navigation signal for navigating the second autonomous vehicle: receiving, by the communication device, a signal indicative of at least one navigation event relating to the second autonomous vehicle; and determining, by the processor, whether the navigation event is within a set of defined events associated with traversal of a path by the second autonomous vehicle.
{Reference Name
Para [0120] “In some situations, the second additional movement command may be in response to a defined triggering condition, such as a defined period of time elapsing since the calibration operation was performed, a collision event involving the robot, or any other event (e.g., a natural disaster such as an earthquake) that can lead to possible displacement or mis-alignment between the camera and the robot or portions thereof, or some other triggering condition.”
Where the second additional movement can be considered a navigation signal for navigating the second autonomous vehicle. It is in response to a defined triggering condition which can be considered a signal indicative of a navigation event that has received prior to the navigation signal. Responding to a triggering event that is a collision event involving the robot can be considered determining whether the navigation event is within a set of defined events associated with traversal of a path by the second autonomous vehicle. as if no trigger occurs there would be the determination that a collision has not occurred.

Visan already teaches the server receiving data from at least one vehicle which can be considered to include a second autonomous. Para [0026] “The processor 120 can therefore obtain data captured by the apparatus 103 via the communications interface 124 for storage (e.g. in the repository 123) and subsequent processing (e.g. to detect objects such as shelved products 112 in the captured data, and detect status information corresponding to the objects). The server 101 maintains, in the memory 122, an application 125 executable by the processor 120 to perform such subsequent processing.”
Visan also teaches an imu which as known by those of ordinary skill in the art can be used for collision detection para [0050] “In addition to the sensors mentioned earlier, the apparatus 103 can also include a motion sensor 518, such as one or more wheel odometers coupled to the locomotive assembly 203. The motion sensor 518 can also include, in addition to or instead of the above-mentioned wheel odometer(s), an inertial measurement unit (IMU) configured to measure acceleration along a plurality of axes.” 
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Visan to incorporate the teachings of Islam to determine if a navigational event signal is part of the planned navigation of the vehicle before sending the navigational signal to initiate calibration because navigational event that wasn’t a planned navigation may move the sensor and thus the sensor may require recalibration to remain accurate. (para [0028] “For instance, the camera may shift in position or orientation relative to, e.g., a base of the robot or a location in a warehouse. Such a change may be caused by, e.g., a temperature change that expands or contracts any component used to mount the camera, by a person or other object bumping into the camera, by a vibration in the camera's external environment (e.g., a warehouse), by a force from the camera's own weight (i.e., by gravity), or by some other factor. These changes may render the camera calibration information or other calibration information outdated, and using this camera calibration information or other calibration information to position a robot arm or other component of the robot at a later point in time may lead to errors. In other words, if a property associated with the camera has changed over time but the camera calibration information is not updated to reflect such a change, the robot may operate based on outdated or otherwise incorrect camera calibration information, thereby causing undesirable errors in the robot's operation.”)

Regarding Claim 17, Visan in view of Islam teaches The method of claim 16.
Islam further teaches The method of claim 16, wherein the at least one navigation event comprises at least one of:(a) a speed of the second autonomous vehicle; (b) an efficiency in collecting or shelving items by the second autonomous vehicle; or (c) a collision between the second autonomous vehicle and an object.
{Para [0120] “In some situations, the second additional movement command may be in response to a defined triggering condition, such as a defined period of time elapsing since the calibration operation was performed, a collision event involving the robot, or any other event (e.g., a natural disaster such as an earthquake) that can lead to possible displacement or mis-alignment between the camera and the robot or portions thereof, or some other triggering condition.”
}

Claim(s) 24 is rejected under 35 U.S.C. 103 as being unpatentable over Visan (US 20220180559 A1) in view of Perlick et al. (US 20200017078 A1, hereinafter known as Perlick).

Regarding Claim 24, Visan teaches The method of claim 23
Visan does not teach, further comprising: receiving, by a communication device communicably coupled to the processor, a signal indicative of at least one of: (a) a speed of the first autonomous vehicle being within a desired speed range; (b) an efficiency in collecting or shelving items by the first autonomous vehicle being within a desired efficiency range; or (c) a lack of a collision between the first autonomous vehicle and an object. 

However, Perlick teaches further comprising: receiving, by a communication device communicably coupled to the processor, a signal indicative of at least one of: (a) a speed of the first autonomous vehicle being within a desired speed range; (b) an efficiency in collecting or shelving items by the first autonomous vehicle being within a desired efficiency range; or (c) a lack of a collision between the first autonomous vehicle and an object.
{Para [0024] “When the target speed determiner 204 sets the acceptable speed range based on the target speed, the electronic cruise controller 110 monitors the speed of the vehicle 102. For example, the sensors 118 of FIG. 1 can include a speedometer that transmits speed information to the cruise control interface 202 of the electronic cruise controller 110. The cruise control interface 202 transmits the speed information to the data analyzer 206, and the data analyzer 206 determines the actions to be taken in response to the speed of the vehicle 102.”
Where a controller that receives sensor data can be considered a communication device communicably coupled to the processor

Visan already teaches the server receiving data from at least one vehicle Para [0026] “The processor 120 can therefore obtain data captured by the apparatus 103 via the communications interface 124 for storage (e.g. in the repository 123) and subsequent processing (e.g. to detect objects such as shelved products 112 in the captured data, and detect status information corresponding to the objects). The server 101 maintains, in the memory 122, an application 125 executable by the processor 120 to perform such subsequent processing.”
Visan also teaches an wheel odometers which as known by those of ordinary skill in the art can be used for speed determination para [0050] “In addition to the sensors mentioned earlier, the apparatus 103 can also include a motion sensor 518, such as one or more wheel odometers coupled to the locomotive assembly 203. The motion sensor 518 can also include, in addition to or instead of the above-mentioned wheel odometer(s), an inertial measurement unit (IMU) configured to measure acceleration along a plurality of axes.” 
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Visan to incorporate the teachings of Perlick to Receive a signal indicative of speed being in an acceptable range because determining if speed is in an acceptable range allows the system to make corrections to overly high speeds resulting in improved safety and proactive collision prevention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Qian et al. (US 20210407130 A1) teaches “Techniques for performing multi-sensor calibration on a vehicle are described. A method includes obtaining, from each of at least two sensors located on a vehicle, sensor data item of a road comprising a lane marker, extracting, from each sensor data item, a location information of the lane marker, and calculating extrinsic parameters of the at least two sensors based on determining a difference between the location information of the lane marker from each sensor data item and a previously stored location information of the lane marker.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668